Citation Nr: 0107002	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  96-42 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Duane D. Silverthorn, Attorney 
at Law


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



REMAND

The appellant had active service from September 1971 to 
December 1972.

This appeal is from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran subsequently relocated, and 
the St. Petersburg, Florida, RO is now the agency of original 
jurisdiction in this case.  The Board of Veterans' Appeals 
(Board) remanded the case to the St. Petersburg RO in October 
1997.

The RO returned the veteran's VA claims file to the Board in 
February 2001.  Shortly thereafter, the veteran submitted 
additional evidence directly to the Board.  He did not waive 
his right to initial review of the evidence by the RO.  See 
38 C.F.R. § 20.1304(c) (2000).  Consequently, the Board must 
remand the case for initial review of this evidence by the 
RO.

The additional evidence comprised a statement by the 
veteran's therapist.  The RO should obtain the veteran's 
authorization for the release of information and obtain 
treatment records from his current therapist.

The veteran has reported two incidents as causing PTSD.  He 
has reported one, variously, as his rape at knifepoint or his 
being held at knifepoint and forced to witness a rape.  He 
has never identified the exact time and place of the 
incident.  He has repeatedly identified by name a witness to 
this event.  See VA examination report of November 1992; 
Informal Hearing Presentation of June 1997.  He identified 
another witness by name in a statement of October 1995.  The 
importance to his claim of signed statements by the 
witnesses, made under oath or affirmation, see 38 C.F.R. 
§ 3.200 (2000), cannot be overstated.

Additionally, VA Adjudication Manual M21-1, Part III,  
5.14(c) (April 30, 1999) provides specifically for 
development of PTSD claims that include allegations of 
personal assault, such as sexual assault.  The Court has 
ruled these manual provisions to be substantive rules of law 
that are the equivalent of VA regulations.  Patton v. West, 
12 Vet. App. 272 (1999).  The RO should develop the evidence 
fully, consistent with the pertinent manual provisions.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) [hereinafter VCAA or Act], sets 
forth in detail VA's duty to assist the veteran to obtain 
evidence in support of his claim.  The Act provides that VA 
shall inform the veteran of evidence necessary to 
substantiate his claim and in so doing indicate evidence the 
veteran must provide and which evidence VA will attempt to 
obtain on his behalf.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096-97 (2000) 
(to be codified at 38 U.S.C. § 5103).  The RO should 
determine whether VA can assist the veteran to obtain sworn 
lay statements in support of his claim, or if the veteran 
must be informed that the responsibility to obtain and submit 
these crucial statements is his alone.

The veteran also reported that he came under or witnessed 
fire from terrorists at the 1972 Olympics in Munich, Germany, 
while he was assigned to guard duty at the Olympic Stadium.  
His service personnel records reveal that at the time of the 
terrorist attack, September 1972, he was a medical supply 
clerk assigned to Headquarters, A Company, 3rd Medical 
Battalion, 3rd Infantry Division, United States Army in 
Europe.  Additional development in this case should seek to 
verify his assignment to guard duty at the Olympic Stadium, 
or any other Olympic venue, on September 5, 1972, or to 
verify whether any elements of his unit were assigned to 
guard duty at the Olympics at that place and time.  
Development should include morning reports, unit histories, 
or any other source with potential to corroborate the 
veteran's account.

In July 1994, the veteran told a psychiatrist examining him 
in connection with a Social Security claim that he had had 12 
or 13 psychiatric hospitalizations.  Seven hospital summaries 
are of record, of which six are from VA facilities.  The 
record reveals that each RO that has developed his case has 
diligently sought medical records from each VA and private 
facility he has identified.  However, as the number of 
reports of psychiatric hospitalization are only approximately 
half of the number he reported, the RO should request the 
veteran to provide a complete list of all facilities that 
have treated him psychiatrically since service and 
authorization for VA to obtain pertinent records.  The RO 
should then request the records.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran's attorney copies 
of all communications with the veteran.

2.  Request the veteran to provide signed 
authorization for the release of 
information from Mitchell Weisbrod, 
Psy.D., 1200 N. West Avenue, Suite 300, 
Jackson, MI 49202, and to provide signed 
authorization for the release of 
information from all facilities at which 
he has had psychiatric hospitalization 
from the time of separation from service 
to the present.  The RO should obtain 
identified records from all facilities 
that have not previously responded to a 
request for records, and associate any 
information obtained with the claims 
folder.

3.  Inform the veteran that he must 
provide a statement of the exact time and 
place of the rape incident that he 
alleges caused PTSD and clarify whether 
he was the victim of rape or a witness of 
another's rape.  Associate any 
information obtained with the claims 
folder.

4.  Consistent with the VCAA, the RO 
should either inform the veteran that it 
is imperative that he provide sworn 
statements, see 38 C.F.R. § 3.200, from 
the witnesses to the alleged rape who he 
identified at a November 1992 VA 
psychiatric examination and in his 
October 1995 statement, or provide 
sufficient information for the RO to 
request sworn statements from the 
witnesses.  Associate any information 
obtained with the claims folder.

5.  If the veteran reports that he was 
raped, implement any other procedures not 
previously implemented to develop 
evidence in cases of alleged sexual 
assault, as set forth in M21-1, Part III, 
 5.14(c).

6.  Obtain from the appropriate archive 
any available morning reports or unit 
histories that might corroborate the 
veteran's report of his assignment to 
guard duty at the Munich, Germany, 
Olympic Stadium, or any other Olympic 
venue, at the time of the September 5, 
1972, terrorist attack on the Israeli 
barracks, or the assignment of any member 
of his unit, Headquarters, A Company, 3rd 
Medical Battalion, 3rd Infantry Division.  
Document all actions taken to obtain such 
information, and associate any 
information obtained with the claims 
folder.

7.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), are 
completed.

8.  Readjudicate the claim on appeal.  If 
it is not allowed, provide the appellant 
and his attorney an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


